Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        15-JUL-2021
                                                        10:51 AM
                                                        Dkt. 29 ODDP

                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

                    RIKA SHIMIZU, Petitioner,

                                vs.

                  THE HONORABLE DEAN E. OCHIAI,
        Judge of the Circuit Court of the First Circuit,
               State of Hawai‘i, Respondent Judge,

                                and

       R.T., a minor, TOMOKO MATSUKAWA, his legal guardian,
       MINA TAKAMURA, his mother, TAKESHI NANBU, his father,
      CITY AND COUNTY OF HONOLULU, HONOLULU POLICE DEPARTMENT
   HPD Detective, ARNOLD SAGUCIO, HPD Officer, MARC COBB-ADAMS,
  HPD Detective, SERGENT FLORAND BLANCO, Officers and employees
    from HONOLULU POLICE DEPARTMENT, officers and employees of
               U.S. MARSHALS TASK FORCE, Respondents.
_________________________________________________________________

                       ORIGINAL PROCEEDING
                   (CIVIL NO. 1CCV-XX-XXXXXXX)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Rika Shimizu’s
petition for writ of mandamus, the documents attached thereto and
submitted in support thereof, including the request for in forma
pauperis status, and the record, petitioner fails to demonstrate
a clear and indisputable right to relief and has alternative
means to seek relief, including seeking relief on appeal from an
appealable order or judgment as provided by law.     Based on the
record, it cannot be said that the respondent judge exceeded his
jurisdiction, committed a flagrant and manifest abuse of
discretion, or refused to act on a matter in presiding over the
case.   Petitioner, therefore, is not entitled to the requested
extraordinary writ.   See Kema v. Gaddis, 91 Hawai#i 200, 204-05,
982 P.2d 334, 338-39 (1999) (a writ of mandamus is an
extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or
obtain the requested action; such a writ is meant to restrain a
judge of an inferior court who has exceeded his or her
jurisdiction, has committed a flagrant and manifest abuse of
discretion, or has refused to act on a subject properly before
the court under circumstances in which he or she has a legal duty
to act).   Accordingly,
           IT IS HEREBY ORDERED that the petition for writ of
mandamus is denied.
           IT IS HEREBY FURTHER ORDERED that any request for in
forma pauperis status or additional relief is dismissed.
           DATED: Honolulu, Hawai#i, July 15, 2021.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Michael D. Wilson
                                     /s/ Todd W. Eddins




                                 2